Name: Commission Regulation (EEC) No 2139/87 of 20 July 1987 amending quantitative limits fixed for imports of certain textile products originating in the Philippines (category 4)
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  trade;  international trade
 Date Published: nan

 No L 200/ 10 Official Journal of the European Communities 21 . 7. 87 COMMISSION REGULATION (EEC) No 2139/87 of 20 July 1987 amending quantitative limits fixed for imports of certain textile products originating in the Philippines (category 4) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in the Philippines fixed in Annex III to Regulation (EEC) No 4136/86 are hereby amended as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. Having regard to the Council (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 9 (2) thereof, Whereas, under Article 9 (2) of Regulation (EEC) No 4136/86, quantitative limits may be increased where it apperas that additional imports are required ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1987. For the Commission Willy DE CLERCQ Member of the Commission 1 OJ No L 387, 31 . 12 . 1986, p. 44. 21 . 7 . 87 Official Journal of the European Communities No L 200/11 ANNEX Cate ­ gory CCT heading No ( 1987) Quantitative limits from 1 January to 31 December 1987 NIMEXE code ( 1987) Description Third country Member States Units 1 (2) (3) 4 (5) (6) (7) 8 4 Philippines60.04-19 , 20 , 22, 23 , 24, 26, 39 , 41 , 50, 58 , 69 , 71 , 79, 88 1 000 pieces Shirts, T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted D F I BNL UK IRL DK GR E P EEC 3 138 3 616 664 1 433 2 960 46 593 53 110 26 12 639 60.04 B I II a) b) c) IV a) 4 b) 1 aa) dd) 2 ee) c) 4 d) 1 aa) dd) ex 2 dd) 60.05 A II b) 4 mm) 1 1 22 33 44 60.05-86, 87, 88 , 89